Citation Nr: 0211445	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  99-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
hypertrophic arthritis of the lumbosacral spine with 
impingement of the sensory nerve root, for accrued benefits 
purposes.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) of the right forearm, for 
accrued benefits purposes.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a GSW of the left leg, for accrued benefits 
purposes.  

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU), 
for accrued benefits purposes.  

5.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2002).


(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002) will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died on March 17, 1998.  The appellant in 
this case is his surviving spouse.  

The current appeal arose from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO denied entitlement to increased 
evaluations for hypertrophic arthritis of the lumbosacral 
spine with impingement of the sensory nerve root, residuals 
of a GSW of the right forearm, residuals of a GSW of the left 
leg, and a TDIU for accrued benefits purposes.




In February 2000 the RO denied entitlement to service 
connection for the cause of the veteran's death, DIC pursuant 
to the provisions of 38 U.S.C.A. § 1318, and DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151.

The Board is undertaking additional development on the issues 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  

As noted on the title page of this decision, the appellant 
has made a claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit (CAFC)in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, - 7098 (Fed. Cir. Aug. 
16, 2001).  In that decision the CAFC directed the Department 
to conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106-are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. 
A. § 1318 claims, including the claim in this case, will 
remain in effect pending the completion of the directed 
rulemaking.  


FINDINGS OF FACT

1.  Prior to his death, the veteran's arthritis of the low 
back was productive of not more than severe impairment, or 
additional functional loss due to pain or other pathology.  

2.  Prior to his death, the veteran's GSW residuals of the 
right forearm were productive of not more than moderate 
impairment, or additional functional loss due to pain or 
other pathology.  

3.  Prior to his death, the veteran's GSW residuals of the 
left leg were productive of not more than moderate impairment 
or additional functional loss due to pain or other pathology.  

4.  Prior to his death, the veteran was rated as service 
connected for hypertrophic arthritis of the lumbosacral spine 
with impingement of the sensory nerve root, rated as 40 
percent disabling; residuals of a GSW of the right forearm, 
residuals of a GSU of the left leg, sensory paralysis of the 
right median nerve, and sensory paralysis of the left 
external popliteal nerve, all rated as 10 percent disabling 
with a combined schedular evaluation of 60 percent.

5.  Prior to his death in March 1998, the work had last 
worked in 1974, had had occupational experience as a tavern 
owner and bar tender, and had completed 8 years of grade 
school.

6.  Prior to the veteran's death, in view of his educational 
attainment and occupational background, his service-connected 
disabilities were not shown to have rendered him unable to 
perform all kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for hypertrophic arthritis of the lumbosacral spine with 
impingement of sensory nerve root, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1000, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DCs) 5003-5293 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a GSW of the right forearm, for the purpose 
of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5121; 38 C.F.R. §§ 3.1000, 4.40, 4.45, 4.59, 4.71a, 4.73, DC 
5308 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a GSW of the left leg, for the purpose of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 
5121; 38 C.F.R. §§ 3.1000, 3.321, 4.40, 4.45, 4.71a, 4.73, DC 
5311 (2001).  

4.  The criteria for a TDIU, for the purpose of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5121; 38 
C.F.R. §§ 3.1000, 3.321, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran was struck in the right arm and left leg by 
mortar fragments in March 1945.  After emergency and 
definitive treatment, he was evacuated to the mainland.  In 
April 1945, the medial nerve was found, at operation, to have 
been severed and was resected and resutured.  


In June 1945, the veteran was seen by the Board of Medical 
Survey.  It was noted that his wounds were healed.  The skin 
over the lateral surface of the right ankle and foot were 
numb.  There was anesthesia of the medial distribution in the 
right hand with thenar atrophy and opponens paralysis.  
Tinel's sign gradually progressed downward and sensation 
improved.  Motor recovery was satisfactory.  

At this time, tactile sensation in the medial distribution 
was decreased, but pain and temperature were perceived.  
Motor function was good.  It was the opinion of the Board 
that the veteran was fit for limited duty, had obtained 
maximum hospital benefit, but should be discharged.  

Service connection for residuals of GSWs, penetrating, of the 
right arm and left and right medial nerve paralysis was 
established upon rating decision in February 1946.  A 
combined 50 percent rating was assigned.  

In March 1946, the veteran was hospitalized at a VA facility 
due to back pain.  He gave a history of initial injury in 
1943, when he was thrown against a boat while unloading a 
case of ammunition.  In 1945, he had another attack, 
resulting in his inability to bend over.  The present attack 
had begun in February 1946 with pain between the hips which 
occasionally extended down into the thigh.  He complained of 
pain in the thighs and in the back, and was currently unable 
to bend over.  

Examination showed pain in the lumbosacral articulation and 
along the course of the sciatic nerve.  There was pain on 
passive flexion of the thighs.  X-rays were negative.  The 
residuals of the GSWs of the right forearm and left leg 
included paralysis, sensory, right medial nerve and left 
external popliteal nerve.  

When examined in October 1946, the veteran reported numbness 
in the right thumb, right index finger, and lateral aspect of 
the right ring finger.  He also had back pain.  Examination 
of the right forearm and right hand showed cicatrix, GSW, 1/4 
inch in diameter, on the lateral aspect, middle third, right 
forearm, marking the site of the missile entry.  The scar was 
scarcely visible and non-symptomatic.  Cicatrix, GSW, 1/2 inch 
in diameter on the anterior aspect of the middle third of the 
right forearm, marking the site of the exit of the missile 
was reported.  The scar was soft, non-tender, and non-
adherent.  Additionally, there was a cicatrix, 3 inches in 
length, on the anterior aspect of the right forearm, middle 
third, which marked the site of the operative wound for 
repair of the medial nerve.  

On the left leg, there was cicatrix, GSW, 1/2 inch in diameter, 
on the lower third, posterior aspect of the left leg, marking 
the site of entry of a missile.  The wound was non-tender, 
non-adherent, and asymptomatic.  There was a cicatrix, GSW, 1/2 
long, on the posterior lateral aspect, lower third of the 
left leg.  This marked the site of the exit of the missile.  
The scar was non-tender, non-adherent, and asymptomatic.  
There was no limitation of motions of ankle joints.  There 
was an area of hypoesthesia extending distally from the 
cicatrix on the posterolateral aspect of the left leg.  There 
was no limitation of motion of the right wrist, nor was there 
a limitation of motion of any of the fingers of the right 
hand.  Grip strength was weaker on the right than on the 
left.  

Examination of the spine showed tenderness over the lower 
sacral vertebra.  Hyperextension of the spine was somewhat 
painful.  There was no limitation of motion present in any 
direction.  There was no kyphosis or ankylosis present.  
There was pain in the sacral area on straight leg raising 
test.  Laugher's sign and Gaenslen's sign were negative.  The 
final diagnoses were cicatrices, GSW, multiple, right forearm 
and left leg; cicatrix, right forearm, postoperative repair, 
median nerve; and arthritis, hypertrophies, chronic, lumbar 
vertebrae.  



In an October 1946 rating action, the RO determined that 
separate 10 percent ratings were warranted for the GSW 
residuals of the right forearm and left leg.  Separate 10 
percent ratings were also warranted for the sensory paralysis 
of the right medial nerve and for the sensory paralysis of 
the left external popliteal nerve.  A 10 percent rating was 
established for hypertrophic arthritis of the lumbar spine.  

At the time of VA examination in October 1972 the veteran 
complained of continued back pain and sensory nerve loss.  It 
was noted that his degree of pain had not changed since 
initial injury.  Examination of the right hand showed there 
was hypesthesia over the medial nerve distribution of the 
right hand.  There was no apparent motor loss of intrinsic 
muscles of the hand, but there was minor weakness of grasp of 
the right hand compared to the left.  

There was numbness and/or hypesthesia over the distribution 
of the left sensory external popliteal nerve.  However, he 
could distinguish hot from cold in this area of his left 
foot.  There was a Tinel sign just distal to the scar of the 
exit wound of the bullet.  There was no weakness of any of 
the muscle groups of the calves or feet, and there was a 
normal ROM of both ankles.  

There was a normal lumbar curve, and there was no spasm of 
the muscles and no tenderness.  There was about 10 degrees of 
flexion absent.  There was almost normal rotation and 
hyperextension.  

In October 1972 the RO increased the 10 percent disability 
rating in effect for the low back to 20 percent.  The 10 
percent ratings in effect for the veteran's other service-
connected disabilities were confirmed and continued.  

Private records include a November 1975 X-ray report of the 
lumbosacral spine.  There was very minimal old anterior 
wedging deformities of the bodies of L1 and L2.  There was a 
moderate narrowing of the lumbosacral joint space and minimal 
degenerative joint disease (DJD) of the entire lumbar spine.  
There was no other bone or joint pathology.  

A VA examination was conducted in May 1976.  The veteran 
reported pain in the lumbar spine with radiation down the 
lateral aspect of the entire right lower extremity.  During 
the preceding 12 months, he had had to use crutches for 
approximately 3 months to ambulate.  He also stated that 
there was pain into the buttock area and radiation of 
numbness down the right lower extremity to the ankle.  

Physical examination showed that the veteran walked with a 
normal gait without atrophy of the musculature of either 
lower extremity.  There was some atrophy of the musculature 
superior to the spine of the scapula and partial atrophy of 
the right musculature arm.  There was a full ROM in all 
joints of both upper extremities and no other abnormalities 
to be found in any of the joints.  Straightening of the 
lumbar spine was present.  There was some paravertebral 
muscular spasm, bilaterally.  Tenderness could be elicited.  
The ROM of the lumbosacral spine was 1/2 of normal in all 
planes.  The veteran was able to walk on his heels and tips 
of the toes without difficulty.  Straight leg raising to 60 
degrees on the right with a questionably positive Lasegue's 
maneuver.  There was a full ROM of all joints of both lower 
extremities with no abnormality to be found in any of the 
joints.  

The final diagnoses included old healed compression fractures 
of the first and second lumbar vertebrae with minimal DJD of 
the lumbar spine; residuals of shrapnel fragment wound of the 
right forearm and left leg; DJD of the cervical spine, both 
hips, and right shoulder.  

The RO in July 1976 granted entitlement to an increased 
evaluation of 40 percent for the service-connected low back 
arthritis.  

The veteran underwent additional VA examination in September 
and October 1976.  He indicated that his activities were 
confined primarily to household maintenance functions.  He 
stood and walked with satisfactory coordination, with 
diminution of lumbar lordotic curvature.  There was increased 
tenderness of the spinous processes and the erector spinae 
musculature throughout the lumbosacral segment but without 
palpable spasticity.  A full ROM was elicited throughout the 
cervical and dorsal spine.  The lumbosacral segment flexed to 
75 degrees due to the protuberant abdomen.  Muscle tone, 
strength, and power of the upper and lower extremities 
appeared to be within normal limits.  

VA records from January 1981 show that X-ray of the 
lumbosacral spine in January 1981 was interpreted as showing 
marked narrowing of the disc space with secondary sclerosis 
of L5 and S1 with anterior bridging.  There was 
demineralization of the remaining osseous structures and some 
minimal anterior compression of L1 and L2.  

In March 1981 the veteran was seen by VA.  He complained that 
he "hurt all over."  Neurological examination, however, was 
essentially negative, and in April 1981, the disability 
ratings for his service-connected disabilities were confirmed 
and continued by the RO.  

Private records from the mid 1980s to the early 1990s are of 
record.  These records reflect that the veteran began having 
significant gastrointestinal complaints and dysphagia in the 
early 1990s.  He was ultimately diagnosed as having 
esophageal cancer.  In November 1997, the veteran filed 
claims for increased ratings for his service-connected 
disabilities.  



A February 1998 claim for a TDIU shows it was noted that the 
veteran had last worked as a bartender in 1974.  Additional 
application submitted in April 1998 shows the veteran had had 
occupational experience as a tavern owner and as a bar 
tender.  It was indicated that he had completed eight years 
of grade school.  The appellant added that he quit work 
because he had "too much pain."  

Of record is a VA examination conducted on February 2, 1998, 
shortly before his death.  At that time, he complained of 
pain all over, but no specific back impairment was described.  
Strength in all four limbs was noted to be 4/5, but testing 
could not be completed due to the veteran's complaints of 
pain.  The examiner noted that all muscle groups moved 
through a full ROM except the knees and shoulders.  

VA hospitalization records from later in the month of 
February 1998 reflect that the veteran was seen for constant 
low back pain.  He took Tylenol for this.  He indicated that 
it was difficult for him to sit in a chair or to stand up 
after he had been sitting.  The pain was located at the 
midline of the lower back.  On examination, it was noted that 
the veteran was in a wheelchair which he had used for 3 
weeks.  When moving around his house, he used a cane for 
ambulation.  

The examiner found no postural abnormalities or fixed 
deformities.  There was some atrophy of the muscles of the 
lower back.  ROM of the thoracolumbar spine showed forward 
flexion to 80 degrees, backward extension to 10 degrees, left 
and right flexion to 30 degrees, and left and right lateral 
rotation to 60 degrees.  These motions were not painful.  
There was no decrease of the ROM upon repetitive motions and 
motions against resistance.  There was no incoordination of 
motion.  No neurological deficiencies were seen.  X-ray 
showed DDD at L5-S1.  


The records reflects that the veteran died on March 17, 1998, 
with the immediate cause listed as pneumonia, due to his 
esophageal cancer.  Private and VA records from 1994 and 1998 
essentially reflect treatment for gastrointestinal complaints 
and esophageal cancer.  

Subsequently added to the record were various medical 
records, already described above.  The appellant submitted 
copies from medical treatises regarding the veteran's 
gastrointestinal complaints in support of her claims for 
entitlement to DIC and the cause of the veteran's death.  

Criteria
Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones 
v. West. 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).  

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claims (since 
it is based upon a separate statutory entitlement of the 
survivor for which an application must be filed in order to 
receive benefits), it is at the same time derivative of the 
veteran's claim, in that the claimant's entitlement is based 
upon the veteran's entitlement.  See Zevalkink v. Brown, 6 
Vet. App. 483, 389-90 (1994)); aff'd, 102 F.3d 1236 (Fed. 
Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding 
that "the substance of the survivor's claims is purely 
derivative from any benefits to which the veteran might have 
been 'entitled' at his death [and gives the survivor] the 
right to stand in the shoes of the veteran and pursue his 
claim after his death."  

The Board's primary analysis in determining the appellant's 
claim for accrued benefits must be one that considered the 
underlying claims.  However, the evidence used to evaluate 
the claims on appeal for the purpose of adjudicating the 
appellant's accrued benefits claim must have been in the 
veteran's file at the time of his death; and the appellant 
must have filed a claim for such benefits within one year of 
his death.  38 C.F.R. § 3.1000(a) (c) (2001); Zevalkink, 
supra, at 493.  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Impairment associated with the veteran's service-connected 
disabilities may be rated separately unless it constitutes 
the same disability or the same manifestation.  The 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative of or overlapping with symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).




Hypertrophic Arthritis of the Lumbosacral Spine

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When limitation of motion of the specific joint or joints is 
noncompensable under the appropriate DCs, an evaluation of 10 
percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as the following:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...20%

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups...10%

Note 1:  The 20% and 10% ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

Note 2:  The 20% and 10% ratings based on X-ray findings will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.  

38 C.F.R. Part 4, DC 5003 (2001).

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  


Muscle Injuries

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather  "to update 
this portion of the rating schedule to ensure that it uses 
current medical terminology and unambiguous criteria."  62 
Fed. Reg. At 30, 235.

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, DCs 5308 and 5311, reveals no changes in the ratings 
granted for the classifications of disability from muscle 
injuries (slight, moderate, moderately severe, and severe).

VA regulations provide that for ratings purposes the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2001).  The Rating Schedule provides 
that slight muscle injury disability results with a simple 
wound without debridement or infection with minimal scar and 
with no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or metallic fragments 
retained in muscle tissue.  See 38 C.F.R. § 4.56.  

A moderate muscle injury disability results when there is 
evidence of a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; and when 
there are objective findings of entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, with some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.

A moderately severe muscle injury is manifested by a though 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring; and with objective findings of 
relatively large entrance and (if present) exit scars so 
situated as to indicate the track of a missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia, moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side; and when tests of strength and endurance 
of the muscle groups involved (compared with the sound side) 
give positive evidence of marked or moderately severe loss.  
Id.

Severe disability of muscles is manifested by objective 
evidence of extensive, ragged, depressed and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile with possible x-ray 
evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  Id.  There 
would also be evidence of soft or flabby muscles in the wound 
area and there would be no swelling or hardening in 
contraction.  

Tests of strength or endurance compared with the sound side 
or of coordinated movements would show positive evidence of 
severe impairment of function, and electrical tests would 
demonstrate diminished excitability to faradic current 
compared with the sound side but no reaction of degeneration.  
Visible or measured atrophy may or may not be present, and 
adaptive contraction of an opposing group of muscles would 
indicate severity.  Adhesion of the scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae with 
epithelial sealing over the bone without true skin covering 
in an area where bone is normally protected by muscle 
indicates severe muscle injury.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  Id.

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the 
United States Court of Appeals for Veterans Claims (CAVC) 
interpreted the applicable regulations as providing that a 
through and through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  



The CAVC has also held that the regulation appeared to 
require "muscle damage" but specified no minimum degree of 
damage in order for the injury to be of moderate degree.  See 
Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

The Board notes, however, that the CAVC has held that section 
4.40 did not require a separate rating for pain but rather 
provided guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).


Injury to Muscle Group VIII

The Rating Schedule provides ratings for injury to Muscle 
Group VIII of the dominant hand when there is evidence of 
slight (0 percent), moderate (10 percent), moderately severe 
(20 percent) or severe (30 percent) muscle injury.  See 38 
C.F.R. § 4.73, DC 5308 (2001).


Injury to Muscle Group XI

The Rating Schedule provides ratings for injury to Muscle 
Group XI, to include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, flexion of 
the knee, and the posterior and lateral crural muscles.  A 30 
percent evaluation requires severe muscle injury.  A 20 
percent evaluation requires a moderately severe injury.  A 10 
percent evaluation requires moderate injury, and a 
noncompensable rating is granted when the injury is slight.  
38 C.F.R. § 4.73, DC 5311 (2001).  


TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2001).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  




For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for the termination.  38 C.F.R. § 4.16 (a) (2001). 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2001).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2001).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2001).


In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the CAVC indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000 as 
codified at 38 U.S.C.A. § 5107 (West Supp. 2002).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  

Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).


Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  The RO, through its issuance of correspondence in 
May 2001 has given the appellant notice of the information 
and evidence necessary to substantiate her claim pursuant to 
VCAA 2000.  That is, she was provided with notice of the 
regulations pertaining to the disabilities at hand, a 
rationale of the denials, and she was notified of her 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Moreover, the May 2001 correspondence advised the appellant 
of evidence she could submit herself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for her.  Such notice sufficiently place the 
appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if she wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 01-997 (U.S. Vet. App. June 19, 2002).  




In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the appellant's claim.  The Board notes that 
a variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination reports 
and records from the veteran's last hospital stay.  

The evidence of record provides a complete basis for 
addressing the merits of the claim as cited above at this 
time.  Therefore, the duty to assist has been satisfied in 
this case.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to her under this new law.  

Moreover, she has been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


Lumbosacral Spine

Based upon the aforementioned evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for the veteran's low 
back disorder for the purpose of accrued benefits.  In 
essence, the Board believes that the preponderance of the 
competent and probative evidence of record at the time of the 
veteran's death does not show that his service-connected 
hypertrophic arthritis of the low back with impingement of 
the sensory nerve root was of such severity as to result in 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy and little intermittent relief.  
Although there is ample evidence showing that the veteran 
experienced significant low back symptoms, to include pain 
and weakness, and other symptoms in his back throughout his 
life, the medical evidence supports the conclusion that the 
veteran was adequately compensated by the 40 percent 
evaluation.  

The Board believes that this conclusion is consistent with 
this treatment records noted earlier.  For example, while the 
veteran reported pain all over when examined by VA in early 
February 1998, later that month , it was noted that his spine 
ROM was good and that flexion was to 80 degrees.  His DDD at 
L5-S1 was noted.  

Because the evidence does not show that the veteran's 
service-connected lumbosacral disorder was productive of the 
disability criteria which must be met to assign an increased 
schedular rating, the Board finds that the appellant's appeal 
in this regard must be denied.  Similarly, since the medical 
evidence fails to show that it is the veteran's low back 
symptoms which are responsible for his complaints of pain 
"all over" and any resulting functional impairment due to 
pain, including during flare-ups, as discussed in the 
decision of the CAVC in DeLuca, supra, consideration of the 
provisions of 38 C.F.R. §4.40 and 4.45 does not provide a 
basis upon which to assign an increased rating for his 
service-connected disorder in this case.  

Similarly, the Board notes that the 40 percent evaluation is 
the maximum schedular evaluation for limitation of motion of 
the lumbar spine under DC 5292.  It is also the maximum 
schedular evaluation for lumbosacral strain under DC 5295.  
The 40 percent evaluations under all three DCs require severe 
impairment, as was the veteran's case.  

There is no basis for evaluating the low back disability 
under more than one of these codes for rating the lumbar 
spine as each contemplates similar symptoms such as 
limitation of motion, and therefore do not provide a basis 
for assigning separate ratings.  DC 5293 has been found to 
involve loss of motion as well.  VAOPGCPREC 36-97.  
Evaluating them separately would thus violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2001).

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffered, prior to his death, from a separate neurological 
disability distinct from his degenerative disc disease.  
Examinations have not indicated any separate neurological 
findings or disability not already contemplated under DC 
5293.  See Bierman, 6 Vet. App. At 129-132.

Finally the Board notes that there is no evidence in the 
record of the veteran, prior to his death, having ankylosis 
of the spine, or scarring as part and parcel of his service-
connected disability.  

"Compression" fractures of the first and second lumbar 
vertebral bodies having noted, only to be later interpreted 
as "compression deformities" or "minimal anterior 
compression" of these vertebral bodies. No true vertebral 
fractures of lumbar vertebrae appear to have been part and 
parcel of the service-connected disability of the lumbar 
spine.

X-ray and other laboratory studies have never been 
interpreted as revealing such impairments, and service 
connection ahs not otherwise been granted in this regard.  
Nor have any scars been identified as being related to the 
service-connected disability, as there has been no 
documentation of surgery.  Therefore, DC's 5285 through 5289, 
and 7803 through 7805 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, DC's 5285, 5286, 5289, 
7803, 7804, 7805; Esteban, supra.


GSW of the Right Forearm and Left Leg

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran sustained a 
moderate muscle injury to Muscle Groups VIII and XI 
manifested by a penetrating wound with some loss of deep 
fascia or muscle substance or impairment of muscle tonus.  
There is no evidence of prolonged infection, sloughing of 
soft parts, or intermuscular scarring to Muscle Groups VIII 
and XI and no evidence of a relatively large entrance scar 
indicative of a missile through an important muscle group or 
indications of moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles.

The medical evidence does not demonstrate the veteran, prior 
to his death, had any additional functional loss due to the 
injury to Muscle Groups VIII or XI.  In fact, the February 
1998 VA examiner noted that strength was 4/5 in all limbs and 
all muscle groups moved through a full ROM.  

The Board has noted that the veteran reported that he had 
pain all over his body, but there is nothing in the record 
that would indicate that this complaint was the result of his 
right forearm or left leg GSW residuals.  Therefore, the 
Board finds entitlement to a disability rating in excess of 
10 percent is not warranted for either disability.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


TDIU

At the time of his death, the veteran had a combined 
disability evaluation of 60 percent for the service-connected 
hypertrophic arthritis (40 percent), residuals of a GSW to 
the right forearm (10 percent) and left leg (10 percent), and 
paralysis of the sensory right medial, and sensory left 
external popliteal nerve.  Thus, the basic qualifying 
schedular criteria set forth in 38 C.F.R. § 4.16(a) for TDIU 
have not been met.  Nevertheless, the Board must consider 
38 C.F.R. § 4.16(b), which permits such rating on an extra-
schedular basis.  

The record reflects that, at the time of his death, the 
veteran had been diagnosed with esophageal cancer.  The 
evidence also shows that he had significant low back 
disability with flexion limited to 80 degrees and that he 
reported experiencing pain all over his body.  Symptoms 
clinically associated with his other service-connected 
disabilities are not demonstrated in the years preceding his 
death.  

The Board recognizes that the evidence is not sufficient, in 
a TDIU claim such as this, to find that the veteran's 
service-connected disorders rendered him unemployable and to 
end the analysis there.  The Board must assess whether the 
service-connected disabilities, on their own, caused 
unemployability.  In this regard, the Board notes that there 
is no clinical indication that the veteran's service-
connected disorders ever resulted in his inability to obtain 
or maintain employment.  It is noted that when the claim for 
TDIU was filed in 1998, the veteran had not worked since 1974 
due to "too much pain."  However, the evidence does not 
show any of the service-connected disabilities resulted in 
significant symptoms in the 1970s.  The record shows that the 
veteran reported low back symptoms in 1972, but his degree of 
pain had reportedly not changed since initial injury.  
Additionally, the Board notes that when examined in 1976, he 
reported back pain with radiation of numbness, but he walked 
with a normal gait, and there was no atrophy of the 
musculature of the lower extremity.  He had full ROM of all 
joints.  The record simply does not suggest that the veteran 
could not obtain or retain employment due to his service-
connected disabilities.  

The veteran died when he was 80 years old.  The record shows 
that he had a grade school education (through 8th grade) and 
that he worked as a bartender postservice.  The evidence 
reflects that he did not work after 1974.  

As is evident from the Board's previous discussions in this 
decision, the medical evidence of record pertaining to the 
veteran's low back disorder was extensive and significant.  
This disorder received a 40 percent rating at the time of his 
death.  His other service-connected disabilities, all related 
to his GSWs were minimal, at least clinically.  

Therefore, while it might be argued that his back disorder 
certainly caused discomfort in his job (on his feet all day) 
as a bartender, the preponderance of the evidence weighs 
against a finding that the service-connected low back 
disorder and other service-connected disabilities were of 
such severity as to render him unable to obtain or retain all 
kinds of substantially gainful employment.  The Board 
believes that this finding is consistent with the medical 
evidence of record which shows that while he reported 
significant pain and weakness, he essentially had good ROM of 
all extremities throughout his life.  

Thus, in summary, the Board finds that the late veteran's 
service-connected disorders were not of such severity as to 
preclude him from all forms of gainful employment.  
Accordingly, the Board concludes that he was not entitled to 
a TDIU rating, and thus accrued benefits are not payable in 
that regard.  


Extraschedular

As to each of the claims discussed above a discussion of 
38 C.F.R. § 3.321 is applicable.  The CAVC has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the Board notes that the RO provided and 
discussed the criteria for assignment of extraschedular 
evaluations for the disabilities at issue where applicable.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensated the 
veteran prior to his death for the then current nature and 
extent of severity of the disabilities at issue .  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to a rating in excess of 40 percent for 
hypertrophic arthritis of the lumbosacral spine with 
impingement of the sensory nerve root, for accrued benefits 
purposes, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a GSW of the right forearm, for accrued benefits purposes, 
is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a GSW of the left leg, for accrued benefits purposes, is 
denied.  

Entitlement to a TDIU, for accrued benefits purposes, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

